El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El demandante y apelado solicita la desestimación del pre-sente recurso y alega que éste es frívolo y ha sido interpuesto con el único fin de dilatar y entorpecer el procedimiento. Los hechos, sucintamente expuestos, son como sigue:
El demandante es dueño de una casa, dedicada a panade-ría, la cual facilitó a la sociedad Díaz & Rodríguez para que la utilizaran mientras hacían reparaciones en su panadería. Dicha firma desocupó el edificio el 21 de junio de 1937 y en-tregó la llave del mismo a su empleado Tomás Torres, con instrucciones de entregarla al demandante. El demandante volvió a tomar posesión de su propiedad, utilizando otra llave que tenía en su poder. Tomás Torres conservó la llave que le entregara Díaz & Rodríguez, y sin tener contrato alguno con el demandante y sin la. autorización o consentimiento de éste, arrendó la finca al demandado apelante Marcelino Sán-chez, quien tomó posesión de la finca y la ocupa aún en contra de la voluntad de su dueño, el demandante.
Entablada demanda de injunction para recobrar la pose-sión, fueron emplazados Tomás Torres y Marcelino Sánchez, compareciendo solamente el último y anotándose la rebeldía del primero. Celebrado el juicio, la Corte de Distrito de San Juan dictó sentencia ordenando que el demandante fuera restituido en la posesión de la finca y que el demandado Marcelino Sánchez se abstuviera de perturbar o molestar al de-mandante en la posesión o tenencia del inmueble en cuestión.
Después de un estudio detenido de la exposición del caso radicada por el apelante y del alegato de éste en apoyo de su recurso, convenimos con el apelado en que la frivolidad *382del recurso y el propósito de su interposición surgen clara-mente de los autos.
La prueba practicada demuestra claramente que el demandante estuvo en posesión de la finca durante el año precedente a la fecha en que se interpuso la demanda. Tomás Torres, al entrar en la finca sin el consentimiento de su dueño era un mero transgresor (trespasser) y como tal no podía transmitir derecho alguno al otro demandado Marcelino Sánchez, el aquí apelante. No erró la corte al dictar la sentencia recurrida. El recurso es evidentemente frívolo. Y habiendo sido interpuesto, a nuestro juicio, temerariamente y con el solo propósito de dilatar la ejecución de la sentencia recurrida, debe declararse con lugar la moción de desestimación y desestimarse el recurso, condenando al apelante al pago de la suma de $100 como honorarios del abogado de la parte apelada.